

Exhibit 10.4


AMENDMENT TO THE DIRECTOR DEFERRED COMPENSATION PLAN


THIS AMENDMENT is made by GREATER COMMUNITY BANCORP and GREATER COMMUNITY BANK,
the successor to BERGEN COMMERCIAL BANK, Corporations organized under the laws
of the State of New Jersey (collectively hereinafter referred to as the
“Company”) to the DIRECTOR DEFERRED COMPENSATION PLAN (hereinafter referred to
as the “Plan”);


WITNESSETH:


WHEREAS, effective February 1, 1999, the Company established the Director
Deferred Compensation Plan (“Plan”), providing directors the opportunity to
defer their compensation; and


WHEREAS, the Company wishes to amend the Plan to comply with Internal Revenue
Code Section 409A and the applicable federal regulations thereto; and


WHEREAS, the Plan may be amended by the Company and the mutual consent of each
director;


NOW, THEREFORE, the Plan is hereby amended as follows, and each director signing
below consents to such amendments:


FIRST:  Section 1.15 “Financial Hardship” is hereby amended by deleting it in
its entirety and substituting the following in its place:


1.15 “Financial Hardship” means an unforeseeable emergency, which is a severe
financial hardship to the Director resulting from an illness or accident to the
Director or the Director’s Spouse, loss of the Director’s property due to
casualty or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Director.


SECOND, Section 5.2 “Disability Benefit “is hereby amended by deleting it in its
entirety and substituting the following in its place:


5.2 “Disability Benefit” means notwithstanding any other provision hereof, in
the event of a Director’s Disability, the Director shall be entitled to receive
the Disability Benefit hereunder.  Disability means the inability of the
Director to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.  In the event of Disability, the Director shall begin receiving the
Disability Benefit in lieu of the Deferred Compensation Benefit, which is not
available prior to the Director’s Benefit Eligibility Date.  The benefit shall
begin within thirty (30) days of the date of Disability.  The amount of the
monthly benefit

 
 

--------------------------------------------------------------------------------

 

shall be the annuitized value of the Director’s Elective Contribution Account,
measured as of the date of the Disability determination and payable over the
Payout Period.  The Interest Factor shall be used to annuitize the Elective
Contribution account.  In the event the Director dies while receiving Disability
Benefit payments pursuant to this Subsection, or after becoming eligible for
such payments but before the actual commencement of such payments, his
Beneficiary shall be entitled to receive those benefits provided for in
Subsection 6.1(a) and the Disability Benefits provided for in this Subsection
shall terminate upon the Director’s death.


THIRD, Section 5.4 is herby amended by deleting it in its entirely and
substituting the following in its place:


5.4 “Removal For Cause” means in the event the Director is removed for Cause at
any time prior to reaching his Benefit Age, he shall be entitled to receive the
balance of his Elective Contribution Account, measured as of the date of
removal.  Such amount shall be paid on his Benefit Eligibility Date the
annuitized value (using the Interest Factor) of his Elective Contribution
Account payable over the Payout Period.


FOURTH: Section 12.13, “Modification of Benefit Eligibility Date,” is hereby
amended by deleting it in its entirety and substituting the following in its
place:


In the event that a Director wishes to modify his Benefit Eligibility Date, the
Director may make a one-time irrevocable election to defer commencement of his
or benefits from the Plan; provided, however, that any such election must:


 
(1)
not result in the acceleration of payments;

 
(2)
not be effective for 12 months after such change is made;

 
(3)
result in the deferral of payments for a period of five years; and

 
(4)
not be made less than 12 months prior to the current Benefit Eligibility Date.



FIFTH: Section 12.14, “Early Distribution Following a Change in Control” is
hereby amended by deleting it in its entirety and substituting the following in
its place:


"A Director may elect on or before December 31, 2008 to receive his or her
benefits from the Plan in (a) a lump sum or (b) up to 120 monthly installments,
commencing on a date in 2009 selected by Director."





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of this
25th day of June, 2008.






GREATER COMMUNITY BANCORP


By: /s/ Anthony M. Bruno
Anthony M. Bruno
Chairman, President, and CEO






GREATER COMMUNITY BANK


By: /s/ Anthony M. Bruno
Anthony M. Bruno
Chairman, President, and CEO
 

 